Title: Jonathan Williams, Jr., to Franklin and John Adams, 31 January 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin,Adams, John



Honourable Gentlemen
Nantes Jan 31 1779.—
I am well informed that two Indorsements have been made on the Accots I have had the Honour to present to the Commissioners, one of which contains Accusations as injurious to my Reputation as they are false & malignant. The first of these Indorsements is on my Accot dated Sept. 10 1778 and is written in the following Words.—
“N B The Order from B Franklin & John Adams Esqrs. to the public Banker for the Payment of all Mr Williams’s Demands is dated the 10th July, yet he charges a Louis d’or a Day from that Time to the 11th of August, besides the whole Charge being such as was never heard of before.”
(signed) A Lee.


The Charge here mentioned appears to me reasonable, and is by no Means unprecedented. I left Nantes by Order of the Commissioners to lay my Accots before them— I was a long Time in Paris for the sole Purpose of having them settled, and I returned as soon as I thought myself justifiable in so doing: Five Louis per Day is certainly not an Object for a Merchants Absence from his Business.
The second Indorsement contains Accusations of a most criminal and atrocious Nature, and which if true would deservedly brand me with the Name of Villain; but I trust in God my Character (hitherto unimpeached) will stand the piercing Eye of Justice, and this Appelation be elsewhere more effectualy applied.
On the Back of my Accots settled May 30. 1778 is thus written.




“at Chaillot 6 of October 1778.
I have examined the within Accots, the Articles of which may be distinguished into such as are without Orders or manifestly unjust, or plainly exorbitant, or altogether unsatisfactory, for want of Names, or Dates, or Receipts, or any other Voucher whatsoever.— Being also perfectly satisfied from his own Accots that Mr Williams has now & has long had in his Hands upwards of an hundred thousand Livres belonging to the Public, and which have not been employed to the Public Use, or by Order of those who were entrusted with the Public Money. I do refuse to concur in passing these Accots, or allowing the Balance demanded & do protest against such Use of the Public Money.”
  signed A Lee.




This violent Attack on what is most dear & valuable to an honest Man was so privately made, that I am indebted to Accident only for the Knowlege of it. He who can deliberately massacre the Reputation of an other, must not only be lost to the exquisite Feelings of Humanity in himself, but must delight in glutting his Soul with the Carnage of Characters.
The Accusation of my Transactions being without Authority, is an Affront to the Characters of Doctor Franklin and Mr Dean, for I have their express Orders to support me in them—but if I had not, would the sending Cloathing for thirty thousand american Troops be considered as a Crime?

That my Charges are “exorbitant” I deny, and I pledge myself to prove that the whole Profit issuing to me from the Public Business for eighteen Months, and for shipping Supplies to the Amount of near three Millions two hundred thousand Livres, (of which only about two hundred thousand Livres were taken) does not exceed an averaged Commission of one and a quarter per Cent. Compare this, Gentlemen, with the common Charges on american Business in Nantes, and you will find that if five per Cent was to be charged only on the Sale of three Cargoes of Tobacco (and this is the usual Charge) it would more than equal all the Reward of all my Services. In short the being usefull to my Country & the Establishment of my Reputation, have been Considerations with me superior to my Emolument, as is evinced by the moderate Commission I charged.—
Mr Lees Assertion that I have upwards of an hundred thousand Livres Public Money in my Hands, I have Charity to think he does not believe to be a Fact; and surely the Protest is an Insult on you who have approved my Drafts for the Money which is here said to be used for private Purposes.
My Character Gentlemen has been too long wounded by Mr Lee—my Accots too long unsettled, and as it is my Intention to depart soon to America, I humbly conjure you to fix on some Method whereby my Reputation can be vindicated from such unjust Slanders, or my Conduct publicly reprehended and condemned. To this Purpose as the major Part of the Public Debts under my management were contracted in & near Nantes, and as the Persons live in this Neighbourhood, I earnestly request you to order an Examination of my Accots.— There are here several Gentlemen of Character Residents of America who are well versed in commercial Transactions—permit me to mention their Names,— Mr William Blake, Mr Daniel Blake, Mr Johnson, Mr Fendall, Mr Wharton, Mr Ridley, Mr Ross, Mr Lloyd & Mr Oglevie.— Choose if you please, all these Gentlemen to scrutinize my Charges and Vouchers, or refer them to any three of them, and I will recall every Allowance for my Services, whether under the Name of Commission, or otherwise, and for these as well as for the whole of my Accots, I will abide by their Decision.
It is Justice I want;— Justice is my Due—and it is equaly indifferent to me who are my Judges, so that Honesty and Impartiality are the Umpires.
I have the Honour to be with the greatest Respect Honourable Gentlemen Your most obedient & most humble Servant
Jona Williams J
The Honourable Benjamin Franklin & John Adams.

 
Endorsed by Franklin: Jonathan Williams about his Accts.
Notation: Mr Williams Lettr. Jany 1779
